Citation Nr: 0335249	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  03-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from February 1975 until 
February 1978 and from June 1994 until December 2000.  He 
also had additional service with the United States Army 
Reserves.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 2002 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Detroit, Michigan.

The Board notes that, in his April 2002 notice of 
disagreement, the veteran includes the issues of entitlement 
to an increased rating both for bilateral superficial spider 
varicosities and for bilateral pes planus.  However, in his 
VA Form 9, the veteran limited his substantive appeal to the 
pes planus claim.

REMAND

As noted previously, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Following a review of the claims file, the Board concludes 
that further development is required in order to satisfy the 
VCAA.  Specifically, the Board notes that the veteran has not 
received a notice letter explaining what types of evidence 
are required to substantiate his claim.  The veteran did 
receive a letter dated February 2001, but that correspondence 
addressed his claims of service connection.  Since that time, 
service connection has been granted and the current issue, 
that of entitlement to an increased rating, has never been 
the subject of a notice letter.  Therefore, such a letter 
must be sent.  That letter should also apprise the veteran of 
VA's development activity.  Finally, such notice should 
clearly indicate that the veteran has a full year in which to 
submit any additional evidence and that such period may be 
specifically waived.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F. 3rd 1334 (Fed Cir. 
2003).  

Additionally, from the evidence associated with the claims 
file, it appears that the veteran is represented by the Texas 
Veterans Commission (TVC).  However, it does not appear that 
the TVC submitted a VA Form 646, or its equivalent, in the 
course of this appeal.  As there is no indication that their 
representation has been withdrawn, such document is required 
and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must inform the veteran of the 
types of evidence necessary to 
substantiate his increased rating claims.  
The veteran should further be apprised as 
to the division of responsibilities 
between VA and a claimant in developing a 
claim.  Such notice must also conform to 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
any other applicable legal precedent. 

2.  Contact the TVC and request 
clarification as to whether they continue 
to represent the veteran in this appeal.  
If so, request that they complete a copy 
of VA Form 646.  When that document is 
received it should be associated with the 
claims file.  

3.  Upon completion of the above, if any 
additional evidence is received, then the 
RO must readjudicate the issue on appeal 
and consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




